DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is the Final Office Action in response to the Amendment filed on December 06, 2021 for Application No. 16/789,132, filed on February 12, 2020, title: “User Interface For Transactions”.

Status of the Claims
Claims 1-21 were pending.  By the 12/06/2021 Response, claims, 20, and 21 have been amended, new claims 22-49 have been added, and claim 6 has been cancelled.  Accordingly, claims 1-5 and 7-49 remain pending in the application and have been examined.

Priority
This Application was filed on 02/12/2020 and is a CON of US Application No. 15/351,230 filed on 11/14/2016 (Patented No. 10,621,581) which claims the benefit of US Provisional Application No. 62/348,893 filed 06/11/2016.  
For the purpose of examination, the 06/11/2016 is considered to be the effective filing date.


Information Disclosure Statement
The information disclosure statements filed on 02/01/2022, 01/19/2022, 01/11/2022, 12/22/2021, 12/02/2021, 11//23/2021, 11/02/2021, 10/29/2021, 10/19/2021, 10/06/2021, 09/13/2021, 08/25/2021 08/17/2021, and 08/10/2021 are being considered.  Copies of the USPTO-1449 forms with the examiner’s initials are enclosed to this Office Action.

Claim Rejections - 35 USC § 101
The 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “2019 Revised PEG”) revises the procedures for determining whether a patent claim is directed to a judicial exception (laws of nature, natural phenomena, and abstract ideas) under Step 2A of the 2019 Revised PEG is set forth in two ways:  First, the 2019 Revised PEG explains that the abstract ideas can be grouped as e.g., mathematical concepts, certain methods of organizing human activity, and mental processes.  Second, this guidance explains that a patent claim or patent application claim that recites a judicial exception is not “directed to” the judicial exception if the judicial exception is integrated into a practical application of the judicial exception.  A claim that recites a judicial exception, but is not integrated into a practical application, is directed to a judicial exception under Step 2A and must then be evaluated under Step 2B (inventive concept) to determine the subject matter eligibility of the claim.

2019 Revised PEG
Step 1:
A determination whether the claim falls within the four statutory categories of patentable subject matter (i.e., process, machine, manufacture, or composition of matter).
Step 2A Prong 1:
A determination whether the claim recites a judicial exception (i.e., abstract idea).  Groupings of abstract ideas enumerated in the 2019 Revised PEG.
Mathematical concepts - mathematical relationships, mathematical formulas or equations, mathematical calculations.
Certain methods of organizing human activity - fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations). managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes - concepts performed in the human mind (including an observation, evaluation, judgement, opinion).

Step 2A Prong 2:  
A determination whether the judicial exception (i.e., abstract idea) is integrated into a practical application.
Considerations indicative of integration into a practical application enumerated in the 2019 Revised PEG.
An additional element reflects an Improvement to the functioning of a computer, or an improvement to any other technology or technical field.
An additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition.
An additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim.
An additional element effects a transformation or reduction of a particular article to a different state or thing.
An additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.

Considerations that are not indicative of integration into a practical application enumerated in the 2019 Revised PEG.
An additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract 
An additional element adds insignificant extra-solution activity to the judicial exception.
An additional element does no more than generally linking the use of the judicial exception to a particular technological environment or field of use.

Step 2B:
 A determination whether the claim provides an inventive concept (i.e., whether the claim(s) include additional elements, or combinations of elements, that are sufficient to amount to significantly more than the judicial exception (i.e., abstract idea)).
Considerations indicative of an inventive concept (aka “significantly more”) enumerated in the 2019 Revised PEG.
Adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field.

Considerations that are not indicative of an inventive concept (aka “significantly more”) enumerated in the 2019 Revised PEG.
Simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level or generality, to the judicial exception.

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5 and 7-49 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims recite an abstract idea because (see Step 2A, Prong 1 below).  This judicial exception is not integrated into a practical application because (see Step 2A, Prong 2 below).  The 
Step 1:
Claims 1-5 and 7-49 recite a method, system, and program for managing contextual transactions as recited in the Application’s Abstract.  Therefore, the claims are directed to a process, system, and program which fall within the four statutory categories of invention (Step 1-Yes).
Step 2A, Prong 1:
Claim 21 recites a method, comprising:
at a recipient electronic device with a display and one or more input devices, wherein the recipient electronic device is associated with a second user:
receiving information identifying an item for which payment has been authorized by a sender electronic device associated with a first user that is different from the second user, the item selected from among one or more items based on input received from the sender electronic device;
displaying, on the display, a graphical representation of the item and graphical representations of one or more configurable attributes of the item;
detecting, via the one or more input devices of the recipient electronic device, selection of one or more attributes of the one or more configurable attributes of the item;
subsequent to detecting selection of the one or more attributes, detecting, via the one or more input devices of the recipient electronic device, a request to claim the item; and
in response to detecting the request to claim the item, initiating a process at the recipient device for obtaining the item with the selected one or more attributes, wherein initiating the process for obtaining the item with the selected one or more attributes includes transmitting an indication of the request to claim the item.
The claim recites a method of managing contextual transactions by displaying receiving information at a recipient electronic device associated with a second user with a display identifying an item which has been authorized by a sender electronic device associated with a first user, displaying a graphical representation of the item and graphical representations of configurable attributes of the item, detecting selection of the configurable attributes of the item, detecting a request to claim the item, and initiating a process for obtaining the item with the selected attributes including transmitting an indication of the request to claim the item in response to detecting the request.
In summary, the claim recites a process of managing contextual transactions by receiving and displaying information of an item at a recipient electronic device associated with a second user, displaying more information about the attributes of the item, detecting selection of the attributes, detecting request to claim the item, and initiating a process for obtaining the item with the selected attributes including transmitting an indication of the request.  
The process of receiving and displaying information, displaying more information, detecting information, detecting more information, and initiating a process for obtaining the item correspond to “a certain method of organizing human activity”, such as a fundamental economic practice (i.e., mitigating risk before transaction) and managing 
The claim steps such as receiving and displaying the item and attributes, detecting selection of the item and attributes, detecting selection of the request to claim the item, initiating a process and transmitting indication to obtain the item all are the insignificant extra-solution activities for gathering data so as to initiate the process for obtaining the item with the selected attributes.  The newly added claim limitation “… includes transmitting an indication of the request to claim the item” further narrow the scope of the claim, but does not change the analysis or make the abstract idea less abstract.
The claim includes the additional elements, such as a recipient electronic device, a sender electronic device, a display, input devices, processors, and memories, all are recited a high level of generality and merely invoked as tools to perform the generic steps.  The mere nominal recitation of the computer components do not take the claim out of the methods of organizing human activity grouping.  Therefore, the claim is directed to an abstract idea (Step 2A, Prong 1-Yes). 
Claim 1 recites a recipient electronic device and claim 20 recites a computer program with comparable limitations and elements as discussed in claim 21.  Therefore, these claims are also directed to an abstract idea.
Step 2A, Prong 2:
Claims 1 and 20-21 recite additional elements such as a recipient electronic device, a sender electronic device, a display, input devices, processors, and memories along with the programmed instructions that are used to perform the receiving, (Step 2A, Prong 2-No).
Step 2B:
 As noted in above, the claims as a whole merely describe how to generally “apply” the concept for managing contextual transactions by receiving information, displaying information, detecting information, detecting more information, and initiating a process for obtaining the item and transmitting indication.  All these generic computer functions are well-understood, routine and conventional activities previously known to the industry similar to those referenced by MPEP 2106.05(d) II.
Dependent claims 2-19 and 22-49 depend on independent claims 1, 20, and 21 and therefore include all the elements and limitations of the claims.  Thus, the dependent claims recite the same abstract idea.
Claims 2-3, 22-23, 36-37 contain more details about the configurable attributes of the item limiting to financial parameters set by the first user and the financial parameters are prices (additional details and instructions – these claims, individually or in combination with others, do not integrate the abstract idea into a practical application and do not provide an inventive concept to the abstract idea).

Claims 4, 24, 38 contains more details about the receiving information identifying the item and payment which is authorized by the sender electronic device (additional details and instructions – these claims, individually or in combination with others, do not integrate the abstract idea into a practical application and do not provide an inventive concept to the abstract idea).

Claims 5, 25, 39 contain more details about the selected attributes include transmitting the selected attributes and indication of the request to obtain the item (additional details and instructions – these claims, individually or in combination with others, do not integrate the abstract idea into a practical application and do not provide an inventive concept to the abstract idea).

Claims 7, 26, 40 contain more details about the transmitting information about the selected attributes to the sender electronic device (additional details and instructions – these claims, individually or in combination with others, do not integrate the abstract idea into a practical application and do not provide an inventive concept to the abstract idea).

Claims 8, 27, 41 contain more details about determining the selection of attributes exceed the financial parameter, if yes, requesting payment for an amount from the second user prior to initiating the obtaining process, if not, initiating the obtaining process without requesting payment from the second user (additional details and instructions – these claims, individually or in combination with others, do not integrate the abstract idea into a practical application and do not provide an inventive concept to the abstract idea).

Claims 9, 28, 42 contain more details about requesting payment from the second user for an amount less than a total price of the item (additional details and instructions – these claims, individually or in combination with others, do not integrate the abstract idea into a practical application and do not provide an inventive concept to the abstract idea).

Claims 10-11, 29-30, 43-44 contain more details about displaying the payment information and configurable attributes in an instant messaging application of the recipient electronic device (additional details and instructions – these claims, individually or in combination with others, do not integrate the abstract idea into a practical application and do not provide an inventive concept to the abstract idea).

Claims 12, 31, 45 contain more details about the shipping information specifying a physical address that the item can be delivered to the second user (additional details and instructions – these claims, individually or in combination with others, do not integrate the abstract idea into a practical application and do not provide an inventive concept to the abstract idea).

Claims 13, 32, 46 contain more details about accessing personal information about the second user and transmitting the personal information (additional details and instructions – these claims, individually or in combination with others, do not integrate the abstract idea into a practical application and do not provide an inventive concept to the abstract idea).

Claims 14-15, 33, 47 contain more details about the process to expedite delivery of the item using an account of an electronic wallet of the recipient electronic device and determination to forego proceeding for expedited delivery (additional details and instructions – these claims, individually or in combination with others, do not integrate the abstract idea into a practical application and do not provide an inventive concept to the abstract idea).

Claims 16, 34, 48 contain more details about displaying that the item is a gift item (additional details and instructions – these claims, individually or in combination with others, do not integrate the abstract idea into a practical application and do not provide an inventive concept to the abstract idea).

Claims 17, 35, 49 contain more details about detecting the current location of the recipient electronic device using the location sensor and displaying a second indication of the information of the item (additional details and instructions and generic function – these claims, individually or in combination with others, do not integrate the abstract idea into a practical application and do not provide an inventive concept to the abstract idea).

Claims 18-19 contains more details about displaying, receiving a request for authorization to proceed with payment transaction for the item and determination to forego proceeding with payment transaction for the item (additional details and instructions – these claims, individually or in combination with others, do not integrate the abstract idea into a practical application and do not provide an inventive concept to the abstract idea).

The dependent claims do no more than providing additional instructions and administrative requirements for the functional steps already recited in the independent claims.  Each and every recited combination between the recited computing hardware and the recited computing functions has been considered.  No non-generic or non-conventional arrangement is found.
The focus of the claims is on using an electronic device for managing contextual transactions by displaying the information of an item, attributes for selection of the item, and a payment system for a user to claim the item.  The claims are not directed to a new type of processor, computer network, or system memory, nor do they provide a method for processing data that improves existing technological processes.  The focus of the claims is not on improving computer-related technology, but on a certain independent abstract idea that uses computers as tools.  Thus, when viewed as a whole, the claims do no more than generally linking the use of the judicial exception to a particular technical environment or field of use.  No inventive concept is found in the claims.  Therefore, the claims do not add significantly more (i.e., an inventive concept) to the abstract idea itself (Step 2B-No).


Response to Arguments
Claim Rejections - 35 USC § 112
In view of Applicant’s amendment, the rejection is withdrawn.

Claim Rejections - 35 USC § 103
Applicant’s arguments with respect to claims 1-21 have been fully considered and are persuasive.  The rejection of the claims is withdrawn. 

Claim Rejections - 35 USC § 101
Applicant's arguments filed 12/96/2021 have been fully considered but they are not persuasive.
Applicant argues that the claim limitations “receiving information identifying an item” is applied to the specific practical application where “payment [for the item] has been authorized by a sender electronic device”, and in addition, “detecting, via the one or more input devices of the recipient electronic device, selection of one or more attributes of the one or more configurable attributes of the item” integrate the claim into a practical application, or at least these features elevate the claim beyond a mere method of organizing human activity.  Moreover, the newly add limitation “wherein initiating the process for obtaining the item with the selected one or more attributes includes transmitting an indication of the request to claim the item” further describe the process for obtaining the item.  Therefore, the rejection is requested to be withdrawn.
Response
The Examiner respectfully disagrees.  As explained in the rejection above, the claim recites a process of managing contextual transactions by receiving and displaying information of an item at a recipient electronic device associated with a second user, displaying more information about the attributes of the item, detecting selection of the attributes, detecting request to claim the item, and initiating a process for obtaining the item with the selected attributes including transmitting an indication of the request.  
The process of receiving and displaying information, displaying more information, detecting information, detecting more information, and initiating a process for obtaining the item correspond to “a certain method of organizing human activity”, such as a fundamental economic practice (i.e., mitigating risk before transaction) and managing commercial interactions (i.e., concepts related to managing relationships or transactions between people).
The claim steps such as receiving and displaying the item and attributes, detecting selection of the item and attributes, detecting selection of the request to claim the item, initiating a process and transmitting indication to obtain the item all are the insignificant extra-solution activities for gathering data so as to initiate the process for obtaining the item with the selected attributes.  The newly added claim limitation “… includes transmitting an indication of the request to claim the item” further narrow the scope of the claim, but does not change the analysis or make the abstract idea less abstract.
The claim includes the additional elements, such as a recipient electronic device, a sender electronic device, a display, input devices, processors, and memories, all are recited a high level of generality and merely invoked as tools to perform the generic .

Conclusion
Claims 1-5 and 7-49 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI TRAN whose telephone number is (571)272-7364. The examiner can normally be reached Monday-Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M. Behncke can be reached on 571-272-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HAI TRAN
Primary Examiner
Art Unit 3697